EXHIBIT 10.34


Form of Employment Agreement


Between Chong Shaw Cheng David and China Recycling Energy Corporation


Place: Xi’an, China
 
Index


1.
General Provision

2.
Term of Employment

3.
Job and Duty

4.
Remuneration

5.
Social Security and Labor Protection

6.
Behavior Code

7.
Termination by Company

8.
Termination by Employee

9.
Confidentiality

10.
Training

11.
Liability of Breach

12.
Settlement of Disputes

13.
Supplemental Provision



Supplement A - Confidential, Non-inducement and Invention Assignment Agreement


Employment Agreement


This employment Agreement is made and entered into on the __th day of _____,
2011, in the city of Xi’an of the People’s Republic of China, by and between
China Recycling Energy Corp (hereinafter referred to as “the Company”), and
Chong Shaw Cheng David (hereinafter “the Employee”), an individual Singapore
citizen with identification No. ____SGP E2023070A___.


1.
General Provision

 
1.1  Employment
 
Whereas, the Company is willing to offer the employee employment, and the
employee is willing to accept such employment subject to the following terms and
conditions of this Employment Agreement to work as the Chief Financial Officer.
This employment is  contingent to the employee’ passing the health examination
made by the hospital or clinic appointed by the Company and employee’s providing
evidences of work permit to work in the United States under applicable Laws and
regulations.
 
2.1 Term of Employment


The term of Employee's employment pursuant to this Agreement (the "Term") shall
begin on the date hereof _01/01_ ____, 2011, and shall last for the term of two
years, subject to the provisions of other clauses of this Agreement providing
for earlier termination of Employee's employment in certain circumstances. .
 
2.2 Probation
 
The employee shall have a probation period for one month(s).


2.4 Renew


The company shall render an offer for renewing the employment with the employee
at least 30 days prior to the expiration of the term. The employee may accept or
refuse the offer prior to the expiration of the term. If there is no reply from
the employee prior to the expiration, such no reply shall be regarded as refusal
of the offer for renewing employment under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


3.
Job and Duty



Job scope


The president of the company shall designate job for the employee based on
business needs of the company. By signing this employment, it is agreed by the
both parties that the company can reassign the employee on other positions or
other locations with the company’s discretion, while the company shall adjust
the employee’s salary and compensation based on change of new position from the
original.


Duty Of the Employee


Employee shall in his/her best efforts to perform the duties, and comply with
the directions and instructions of supervisors, and cooperate with collogue(s),
in accordance with all regulations and relevant behavior codes stipulated in
Employee Manuals and any other administrative regulations and rules.


Vacation


The employee shall be entitled to all the legal holidays, annual vacation and
vacation with pay, under the regulations and rules provided by local Laws or
prescribed in this employment agreement or Employee Manuals.


Work Schedule


Employee’s work schedule is subject to change based on company’s needs,
including change of working hours, work overtime and work on some legal holidays
or employee personal holidays or vacation, under applicable Laws and regulations
and rules.


4.
Remuneration



Salary


Employee’s salary in probation shall be US$ 7575.80per month. Company shall give
employee an evaluation on performance on skill level, work attitude and
efficiency upon the end of probation. Based on the evaluation results, regular
salary shall be determined. However, salary of employee shall start at least at
$7575.80per month as a formal employee.


Salary shall be transferred automatically into employee’s banking account at the
end of every month or within 10 days of the following month.


Payment


Company shall pay net salary amount to employee, after deduction made by company
for the employee’s personal income taxes, social security and other taxes which
the company is liable to pay on behalf employee from his/her salary required by
Laws and regulations. However, employee shall be personally liable for
obligation and responsibility to pay his/her personal income taxes or other
taxes related to his/her salary.


5.  Social Security and Labor Protection


5.1 Social Security


During the Term, the Company shall pay for pension insurance, medical health
insurance, work related injury insurance, housing funds, unemployement insurance
and any other social insurance for the employee as required by the laws and
regulations. The amount paid by the company should be based upon the regulation
published that requiring the company to pay for each of them and its percentage
and basis. Other benefits for the employee can be found in the employee manual.


5.2
Medical leave and allowance



Company shall provide employee sick and medical leave, medial allowance,
allowance and vacation for female employees, and other labor protection
benefits, in compliance with applicable laws and regulations and rules provided
in employee manuals.
 
 
 

--------------------------------------------------------------------------------

 


5.3
Labor Protection



Company shall comply with the laws, regulations and rules to provide labor
protection to employee.


6.
Behavior Code



6.1 Compliance


Employee shall comply with all the relevant rules, procedures, ethics and
behavior code provided in the Employee Manuals (maybe revised from time to time)
and other requirements and policies announced by company by other methods.


6.2 Breach


If employee the code or other policies or procedures of the company (including
safety policy) and cause damages to the company or cause harm to employee
him/herself or other people or couldn’t meet the requirement of the position,
the company has the right to impose penalty to the employee, if the case is
considered to be serious in nature, company may in its discretion terminate this
Agreement upon section 7 of this agreement. The right of the company to impose
such punishment will be in the Employee Manual and other materials published by
the company.


7. Termination by the Company
 
7.1 Termination without prior notice
 
Under any of following circumstances, the Company may terminate this agreement
at any time without any prior notice to the employee.
 
(a)
The employee fails to meet the performance requirement during the probation;

 
(b)
The employee seriously violates the rules and procedures set up by the company
or breaches the terms and conditions of this agreement;

 
(c)
The employee seriously neglects his duties or engages in malpractice for
personal gains and has caused severe damages to the company;

 
(d)
The employee simultaneously enters an employment relationship with any other
employer and thus seriously affects his performance and work under this
agreement, or the employee does not correct such wrong doing after the company
has pointed out this issue;

 
(e)
The employee, by means of deception or coercion or forces to make the company to
enter into the employment agreement; or

 
(f)
The employee is convicted for criminal charges.

 
7.2 Termination with prior notice
 
Under any of the following circumstances, the company may terminate this
agreement at any time upon 30 days’ written notice to the employee:
 
(a) The employee is sick or is injured for a non-work-related reason and cannot
resume his original position after the expiration of the prescribed time period
for medical treatment, nor can he assume any other position arranged by the
company;
 
(b) The employee is incompetent for his position or is still so after training
or being assigned to another position;
 
(c) The objective situation on which the parties entering into the employment
agreement have based upon have changed considerably, which makes it impossible
to perform the employment agreement, and no agreement on changing of the
employment agreement has been reached after negotiations between the company and
the employee.
 
(d) The company encounters serious difficulties in production and business
operations; and it is necessary to lay off some employee for company restructure
or the company has to be relocated due to industrial pollution prevention and
improvement, and the company has negotiated with labor union or employees and in
compliance with relevant laws and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Other reasons that the company considers necessary and sufficient based on
applicable laws and regulations.
 
 7.3 Interminable
 
Under any following circumstances, the company is not allowed to dismiss the
employee;
 
(a) The employee is sick or is injured for work-related causes and has been
diagnosed as full disability or partial disability in working;
 
(b) The employee is taking medical leaves provided by laws and regulations for
non-work-related illness and injury;
 
(c) Female employee is in pregnancy, child birth or breast feeding period;
 
(d) The employee whose job is likely to cause profession-related illness or
injury has not had health examination before the employee leave the job
position, or the employee is an in-patient in hospital in the process of
diagnoses for the work-related illness and injury.
 
(e) Other situations when the termination of this agreement is prohibited by
applicable laws or regulations.
 
The company may apply the clause of 7.1 to dismiss the employee if the above
situation and one or several circumstances prescribed in the clause of 7.1
happen at the same time.
 
7.4 Economic Compensations
 
The company shall make some economic compensation to the employee by applicable
laws and regulations if the company dismisses the employee pursuant to the
provision of clause 7.2 or fails in providing renewal of the employment
agreement in accordance with the provision of clause 2.4.
 
8. Termination by Employee
 
8.1 Termination with written notice
 
The employee may resign at any time upon 30 days’ written notice to the company.
In probation, the employee may terminate the employment upon 3 days’ written
notice. The company will not be liable for any economic compensation for
termination under these circumstances. The company has right to ask the employee
to stop working or involving in any company business and complete transfer of
job any time within the notice period.
 
8.2 Compensation of Training Fee
 
If the employee who has participate in the company’s training program is early
terminated, the employee is liable for reimbursement of all the expenditures
incurred for training under the training agreement reached between the two
parties.
 
8.3 Termination without prior written notice
 
Under any of the following circumstances, the employee may terminate the
employment agreement without written notice to company under following
circumstances
 
(a)
The company has coerced him to sign this agreement;

 
(b)
The company fails to pay remunerations upon the term of this agreement, or fails
to provide labor protection or work conditions;

 
(c)
The company fails to pay social security fees for the employee as required by
law;

 
(d)
Some of the company’s rules or procedures have contravened the law and harm the
rights and interests of the employee.

 
 
 

--------------------------------------------------------------------------------

 
 
9. Confidential
 
9.1 Confidential
 
As a condition of this employment, the employee shall sign a Confidential,
Non-Inducement and Invention Assignment Agreement enclosed as supplement A on
the same date of signing this employment agreement;
 
9.2 Returns of Materials
 
Once this agreement expires or is terminated, the employee is obliged to return
all the materials and information that are under the employee’s procession but
owned by the company, such as any form of blueprints, memos, customer name
lists, recipe, financial statements, personnel or marketing information, either
in original or in copy to the company immediately.
 
9.3 Sideline Job
 
Without the written approval from the company, the employee is not allowed to
accept other employment from any other economic parties during the term of
employment.
 
9.4 Compliance with Laws and Regulations
 
The employee shall not be involved or direct someone else to involve in any
activities in providing or promise or donation money or other valuables items to
any government officials, political party or its officials, candidate for
political position, or others when the employee is aware or has any reason to be
aware that such behavior may induce the person to take an action or take no
action or make a decision in favor of the company to acquire or retain business
or assign business to any others.
 
9.5 Instant Dismiss
 
Any breach in the clause 9 shall cause the company to dismiss the employee or
make other actions instantly.
 
10. Training
 
10.1 Training
 
Company may select eligible employee to participate in its training program. The
candidate for training must sign a separate contract for the training program,
which constitute a part of this employment agreement.
 
11. Liability of Breach
 
11.1 Liability of Breach
 
Pursuant to the provisions stipulated by laws and regulations, the company is
entitled to request the employee to pay economic compensation for damages or
economic losses resulted from the employee’s breach of this agreement.
 
If the employee fails in compliance with any Chinese laws, or by signing this
agreement violates against his/ her former employment relationship or any
contract with a third party, the employee shall be liable for all the damages,
liabilities, penalties or expenditures(including lawyer fee and litigation fee)
arising from or related to this employment and reimbursement to cover all the
damages to company.
 
12. Settlement of Disputes
 
12.1 Settlement of Disputes
 
Both parties agree to apply the following procedures to settle any dispute that
arises out of or relates to this agreement:
 
(a)
Both parties shall first apply negotiation to settle any dispute;

 
(b)
If the mediation fails in settlement, the disputes shall be settled by
arbitration in accordance with rules of the local Labor Arbitration Association
in the city where the company registered.

 
(c)
If the arbitration cannot work, the disputes shall submitted to the court for
judgment in the city where company registered.

 
This clause is not applied to the supplement A
 
 
 

--------------------------------------------------------------------------------

 
 
13. Supplementary Provisions
 
13.1 Effective Date
 
This agreement shall become effective upon signing by both parties. It can only
be modified by a written instrument by both parties. This agreement supersedes
all the previous employment agreements that have been ever signed before between
the two parties (if any).  After the parties have entered into this agreement,
if there is any changes of laws of China by which this agreement has to be
amended, the employee agree the company can amend or modify this agreement based
upon the change of the applicable laws and regulations.
 
13.2
Company regulations and policies

 
The employee should comply with the Employee Manuals (subject to revision time
by time) and other regulations and policies provided by the company.
 
13.3
Company Name Change

 
Both parties agree that the company has its own right to change the name of the
company from time to time. It is agreed furthermore that this agreement shall
keep in effect after the company has the name changed pursuant to the relevant
provisions of laws and regulations. It is unnecessary to resign this employment
agreement only to reflect the change of the company’s name.
 
The company shall notify the employee if the company’s name is changed. The
notification may validate the name change as the amendment to this agreement. No
further act is needed from either party.
 
13.4 Governing Laws
 
This Agreement shall be governed by and construed according to the laws of
China, including the execution, effectiveness, interpretation, enforcement,
revision and termination of the agreements.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


The Company: China Recycling Energy Corp
 
Signature:
Name: Guohua Ku
Title: Chairman of the Board of Directors and Chief Executive Officer


Employee
 
Signature:
 
Name: Chong Shaw Cheng David
 
 
 

--------------------------------------------------------------------------------

 
 